United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-1938
                     ___________________________

                          Bobby Dwayne Williams

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

                     Crawford County Sheriff's Office

                         lllllllllllllllllllll Defendant

         Sheriff Ron Brown, in his Individual and Official Capacity

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                  Appeal from United States District Court
              for the Western District of Arkansas - Ft. Smith
                              ____________

                        Submitted: October 14, 2014
                          Filed: October 23, 2014
                               [Unpublished]
                              ____________

Before LOKEN, MELLOY, and GRUENDER, Circuit Judges.
                           ____________

PER CURIAM.
       In this 42 U.S.C. § 1983 action, Arkansas inmate Bobby Williams appeals
following the district court’s1 grant of summary judgment in favor of Sheriff Ron
Brown. On appeal, Williams renews his claims that he suffered health problems as
a result of exposure to black mold in the shower and air vents while he was confined
at the Crawford County Detention Center, and that he endured cold temperatures and
humiliation when he was walked across the street to go to court. Following careful
de novo review, we agree with the district court that the alleged presence of black
mold was not a constitutional violation because “an outside agency . . . inspected and
found no mold present,” and that Williams’s brief exposure to cold temperatures and
the public view while he was made to cross the street to the courthouse did not
amount to a constitutional violation. See Mack v. Dillon, 594 F.3d 620, 622 (8th Cir.
2010) (per curiam) (standard of review); Owens v. Scott Cnty. Jail, 328 F.3d 1026,
1027 (8th Cir. 2003) (per curiam) (discussing unconstitutional conditions of
confinement).

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




      1
       The Honorable P.K. Holmes III, Chief Judge, United States District Court for
the Western District of Arkansas, adopting the report and recommendations of the
Honorable James R. Marschewski, United States Magistrate Judge for the Western
District of Arkansas.

                                         -2-